DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “accumulating chamber” in line 15. There is insufficient antecedent basis for this limitation in the claim. It is suggested to name “the chamber” as “a/the accumulating chamber” in all instances.
Claims 2 and 3 are rejected based on their dependence.
Claim 4 recites “the tool” in both lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-7 are rejected based on their dependence.


10. An apparatus for separating of gas from liquids in a wellbore, comprising: 

a pressure loss cylinder disposed in the production pipe; 
a plurality of production separation cylinders stacked beneath the pressure loss cylinder; 
a bottom chamber stacked beneath the plurality of production separation cylinders; 
a production tube disposed in the production pipe between the top of the production pipe and into the bottom chamber; 
a thief jet orifice disposed in the production tube in the bottom chamber; 
a tube traversing from below the plurality of production separation cylinders into the pressure loss cylinder, whereby formation fluids are drawn into the pressure loss cylinder; 
an upper orifice disposed in an upper portion of the pressure loss cylinder opening into the well bore annulus, whereby gaseous fluids in the pressure loss cylinder are expelled; 
a lower orifice disposed in a lower portion of the pressure loss cylinder, below the upper orifice, opening into the well bore annulus, whereby partially de-gassed fluids in the pressure loss cylinder are expelled; 
an upper orifice disposed in an upper portion of each of the plurality of production separation cylinders, opening into the well bore annulus, whereby gaseous fluids in the production separation cylinder are expelled; 
whereby partially degassed fluids are drawn from the wellbore annulus into the production separation cylinder; 
a tube connecting the plurality of production separation cylinders, having an orifice in a bottom portion of each production separation cylinders and exiting into the bottom chamber, whereby degassed fluids in the lower portions of each production separation cylinder are drawn into the production tube.

Allowable Subject Matter
Claims 8 and 9 are allowed.
Claims 1,4 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3, and 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 1674815 A discloses  a downhole gas separator that isolated fluid, received the fluid into a chamber, discharges the fluid into an annulus and receives fluids into a production port. 
	US 2525233 A discloses a downhole gas separator, a production pipe,  a chamber with upper and lower ports for discharging gas and liquids.
US 2883940 A discloses a downhole gas separator, a production pipe, a chamber for receiving isolated fluid and upper and lower ports for discharging gas and liquids to an annulus and a port that receives the liquid into the production pipe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674